DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 - 11, drawn to a method of fabricating a cupola fairing for increasing lift and decreasing drag along the wing root and fuselage of an aircraft (see additional species election on page 4).
Group II, claim(s) 12, drawn to a first cupola fairing for an aircraft.
Group III, claim(s) 13 - 20, drawn to a second cupola fairing for positioning on a crown portion of a fuselage of an aircraft.




This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	Species A: Modifying the trailing edge portion of each wing includes repositioning component forming the trailing edges of each wing
	Species B:  Modifying the trailing edge portion of each wing includes replacing wing components forming the trailing edges of each wing
	Species C: Modifying the trailing edge portion of each wing includes replacing each wing with a replacement wing that has differently configured wing trailing edges portions
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a cupola fairing having a smooth, curved exterior surface to help air flow straighter along a wing at a wing root and prevent air flow from wrapping around a fuselage, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Burgess (U.S. Patent Application Publication Number 2008/0149767, cited in IDS).  Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/US2018/051997 (cited in IDS), which states that the cupola fairing of Group II is taught by Burgess (paragraph 1.2.2).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a cupola fairing having a smooth, curved exterior surface to help air flow straighter along a wing at a wing root and prevent air flow from wrapping around a fuselage, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Burgess.  Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/US2018/051997, which states that the cupola fairing of Group III is taught by Burgess (paragraph 1.2.3).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a cupola fairing for an aircraft comprising: a housing having a length extending along a longitudinal axis, and a cross-sectional area, the housing having an exterior surface that is curved along the cross-sectional area and curved along the length of the cupola fairing, the cross-sectional curve being defined by a plurality of curves spaced apart at predetermined distances based on a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Burgess.  Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/US2018/051997, which states that the cupola fairing of Groups II and III are taught by Burgess (paragraphs 1.2.2 - 1.2.3).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726